 138DECISIONSOF NATIONAL LABOR RELATIONS BOARDAccordingly, as I find nothing in the Employer's conduct whichcould reasonably have impaired the employees' ability to evaluate, onthe merits, the electionissues, ortheir ability to vote objectively, with-out fear or favor, and as, in any event, I agree with the Regional Di-rector that the conduct involved is minimal and too isolated to consti-tute a "technique," I would overrule the objection and certify theresults of the election.Union Electric Steel CorporationandUnited Steelworkers ofAmerica, AFL-CIO, and its Local 1552.Case No. 6-CA-2348.December 14, 1962DECISION AND ORDEROn July 23, 1962, Trial Examiner Leo F. Lightner issued his Inter-mediate Report in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the attached Inter-mediate Report.Thereafter, the respondent filed exceptions to theIntermediate Report and a supporting brief.Pursuant to the provisions of Section 3 (b) of the Act, the Board hasdelegated its powers in connection with this case to a three-memberpanel [Members Rodgers, Fanning, and Brown].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.'iThe Respondent excepts to the Trial Examiner's ruling whereby he rejected Respond-ent's offer of proof to the effect that the Union's sole purpose or motive in requesting thesubject information and data relating to the Respondent's hourly employees'incentive payplan was to enable it to harass,pressure,or otherwise dissuade employees from participat-ing in the plan.The implementation of this purpose,according to the Respondent,would,in turn, harass the Respondent through the resultant decrease in productionWe are cognizant of the following circumstances in connection with the Respondent'soffer of proof.Itwas couched in general and conclusionary terms and failed to recitethe identity or description of the witnesses, or other evidence,to be introduced by theRespondent.Further,the offer did not delineate the nature,content, or scope of anysuch prospective evidence with any degree of exactitude.Indeed,the form of the offermore nearly approximated a bare contention by the Respondent rather than an offerof proof.For these reasons,we find that the Respondent's offer failed to satisfy thestandards of specificity required by Rule 43(c), Rules of Civil Procedure for the DistrictCourts of the United States.The Act, in Section 10(b), requires that any proceedingsunder Section 8 shall be conducted,so far as practicable,in accordance with the rulesof evidence contained in these Rules of Civil Procedure.Moreover,when Respondent's counsel made the offer of proof, he admitted that all buta "very small part" of the evidence he expected to develop in order to prove his con-tention concerning the Union's harassment objective would have to be adduced throughthe testimony of union officials called by him as witnesses pursuant to Rule 43(b), Rulesof Civil Procedure, citedsupra.Consequently,it appears that the Respondent only pro-posed to prove its contention by means of the highly speculative and unpredictable methodofcross-exaarvaning adverse,ofnot hostile,witnesses.Parenthetically,we note that atthe hearing the Respondent began its defense by calling the vice president of Local 1552140 NLRB No. 15. UNION ELECTRIC STEEL CORPORATION139The rulings are hereby affirmed.The Board has considered the Inter-mediate Report and the entire record in the case, including the ex-ceptions and brief, an-d hereby adopts the findings, conclusions,2 andrecommendations of the Trial Examiner, except as noted below.ORDERThe Board adopts as its Order the Recommendations of the TrialExaminer.'to testify pursuant to Rule 43(b) and that this witness, In effect, denied that the Unionwas seeking the incentive plan data for purposes of harassment.Accordingly,we sustain the Trial Examiner's ruling rejecting the Respondent's offerof proof.2 Paragraph 3 of the Conclusions of Law set forth in the Intermediate Report is herebyamended to read as follows:3By refusing, upon request, to supply the Union with a list of employees, in saidunit, who have received and are receiving incentive earnings beginning June 12, 1960,including full information as to the hours worked, incentive hours, and Incentivepercentage for hours worked in arriving at the total incentive earnings for each ofsaid employees, the Respondent has engaged in and is engaging in unfair labor prac-tices within the meaning of Section 8(a) (5) and (1) of the Act.g The notice appended to the Intermediate Report is hereby amended by deleting thephrase "This notice must remain posted for 60 days from the date hereof," and substitut-ing therefor the phrase "This notice must remain posted for 60 consecutive days fromthe date of posting."INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEThis proceeding was heard before Trial Examiner Leo F. Lightner in Pittsburgh,Pennsylvania, on December 4 and 5, 1961, on the complaint of the General Counsel,and the answer, as amended, of the Union Electric Steel Corporation, herein referredto as the Respondent.'The issue litigated is whether the Respondent engaged inunfair labor practices and thereby violated Section 8(a)(5) and (1) of the LaborManagement Relations Act, 1947, as amended, 61 Stat. 136, herein called the Act.The parties waived oral argument. Briefs filedby the General Counsel and Respond-ent have been carefully considered.Upon the entire record and from my observation of the witnesses, I make thefollowing:FINDINGSAND CONCLUSIONSI. THE BUSINESS OF THE RESPONDENTRespondent is a Pennsylvania corporation with its principal office in Pittsburgh,Pennsylvania.Respondent's plant is located in Carnegie, Pennsylvania, where it isengaged in the manufacture, sale, and distribution of forged hardened steel rollsand related products.During the 12-month period immediately preceding the is-suance of the complaint, a representative period, Respondent manufactured, sold,and shipped from its Carnegie, Pennsylvania, plant finished products valued in excessof $50,000 to points outside the Commonwealth of Pennsylvania.Respondent ad-mits, and I find, that it is engaged in commerce within the meaning of the Act.H. THE LABOR ORGANIZATIONS INVOLVEDUnited Steelworkers of America, AFL-CIO, and its Local 1552, herein jointlycalled the Union, are labororganizationswithin themeaning ofSection 2(5) of theAct"The charge was filed on September 19, 1961, and the complaint was issued on Novem-ber 2, 1961. 140DECISIONS OF NATIONAL LABOR RELATIONS BOARDIII.ALLEGED UNFAIR LABOR PRACTICESA. IssueThe principal issue raised by the pleadings and litigated at the hearing is whetherRespondent, as more fully set forth in the complaint, engaged in activity in contraven-tion of the provisions of Section 8(a)(5) and (1) of the Act, by refusing to furnishto the Union, upon its request, information and data with respect to hourly employees'incentive plans, a part of the method by which wages are computed, on or aboutJuly 14, 1961, and at all times thereafter.B. The appropriate unit; Union's exclusive representative status in said unit;existing collective-bargaining agreementThe complaint alleges, the answer admits, and I find, that at all times materialherein "all production and maintenance employees employed at employer's Carnegie,Pennsylvania, plant, excluding salaried employees, foremen, supervisors (includingassistant foremen) in charge of any class of labor, watchmen, guards and clericalemployees," constitute a unit appropriate for the purposes of collective bargainingwithin the meaning of Section 9(b) of the Act.The complaint alleges, the answer admits, and I find, that at all times materialherein the Union, having been duly designated by a majority of the employees in theaforesaid unit, and having been designated as exclusive representative of said unitsince April 17, 1937, has been and is the exclusive representative of the employeesin said appropriate unit for the purpose of collective bargaining within the meaningof Section 9(a) of the Act.The complaint alleges, the answer admits, and I find that the Union and Respond-ent have been parties to collective-bargaining agreements from 1937 to the date ofthe complaint, with the current agreement expiring by its terms on July 31, 1962.C. Respondent's refusal to furnish the requested information and datawith respect to hourly employees' incentive plans1.BackgroundThere is no dispute of consequence as to the evidentiary facts.On an obscure, andunimportant, date in 1959 the Respondent, inferentially pursuant to engineeringstudies, introduced incentive earnings plans covering only a portion of the jobs initsmachine shop.While reference is made in the record to similar plans havingbeen introduced in the forge shop, we are here concerned with the machine shop.These incentive plans were introduced under agreements for trial periods which ap-parently continued until approximately October 15, 1960.Within this period theUnion's basic labor agreement of September 1, 1956, and other agreements betweenit and Respondent were replaced by a new agreement. The new agreement was madeon January 23, 1960, effective as of January 1, 1960, with an expiration date of July31, 1962.No reference to incentive plans was made in the new agreement. Infer-entially, sometime between October 15 and November 10, 1960, the membership ofthe Local voted (189 to 39) not to work incentives. Paul R. Normile, internationalrepresentative of the Union, advised Respondent, on November 10, 1960, that themembership of the Local had voted against working under incentive plans.TheRespondent requested that the status quo be maintained until the matter could befurther studied.On December 30, 1960, Respondent met with the Union.Among those presentrepresenting Respondent were Donald B. Buerger and Elmer E. Myers, Respondent'scounsel, and Wald, Respondent's general superintendent.Among those present andrepresenting the Union were Paul R. Normile, international representative, andJohn F. Mathias, president of the Local.This meeting was primarily concernedwith grievances.At the conclusion of the discussion on grievances, Buerger raisedthe issue of the status of incentive plans.Normile stated that the Union recognizedthe right of the Respondent to install incentive plans unilaterally but that Respond-ent could not compel the men to work under incentive plans at an incentive pace.Buerger agreed with the observations of Normile and a discussion of various problemsrelating to incentive plans followed.Buerger then advised that Respondent did notwant to spend additional money for engineering studies unless the Union was willingto cooperate in the matter.Buerger summarized his views of the consensus of theparties as: (1) Respondent would keep the incentive plans in force; (2) Respondentwould initiate other plans when, as, and if "we like"; (3) employees were not re-quired to work at an incentive pace; (4) employees will be advised by the Union UNION ELECTRIC STEEL CORPORATION141to cooperate in studies-act normally; (5) when plans were completed for all mento be covered, the Union "will consider plans in good faith and will agree or dis-agree or negotiateor arbitrate."On January 9, 1961, the Union posted a notice on the plant bulletin board, overthe signature of the president of the Local, which read:The Corporation has informed us of their position concerning their attemptsto establish incentives in the plant.The Corporation intends to continue the incentives they have installed in thepast.They, also, intend to install more incentives and continue with theirtime-studymethods.The position of the Corporationisa unilateral position.That is to saythat in doing this they are within their legal rights, but it is definitely withoutthe agreement of the Local Union.Your committee has again explained the Local Union's position to theCorporation.Our position is:We do not recognize Engineered Incentives in our plant.Myers acknowledged that the Union had "from time to time" objectedto incen-tive plans based on engineering studies, and incentive plans "as such."Respondent regularly provided the Union with a form which reflected the amountspaid under existing incentive plans, to whom it was paid, and the method of com-putation, for various pay periods, until June 12, 1960.2Prior to March 1, 1961, the incentive plans provided for incentive payments wherework was performed beyond the criteria, the time allotted being computed at a 100-percent performance level in terms of time.After March 1, a 70-percent performancelevel was substituted, with provision for incentive payments where such level wasexceeded.2.The Union's request and Respondent's refusalOn July 20, 1961, John F. Mathias, president of Local 1552, advised Re-spondent, by letter to R. S. Wald, superintendent, that on July 14, 1961, a conversa-tion was held between Buerger, counsel for Respondent, Picard, international staffrepresentative, andMathias, at which time Buerger asked that the Union clarify,in writing, what information the Union was requesting from the Company "concern-ing payments made to individuals of the Union under the Company's unilateralIncentive Plan."The Union attached,as anenclosure, a copy of the form previouslysubmitted to the Union by the Company showing the computation of incentive hoursworked, payments made, and to whom they were made, during a pay period, underincentives then existing, and a continuation of this past practice was requested.TheUnion further advised that since the last form provided was for the pay periodending June 12, 1960, it was requested that the Union be presented with formsrelative to such payments for the pay periods after said date and for future payperiods.Respondent responded on August 2, 1961, by letter. Superintendent Wald advisedMathias that in the latter's conversation with Buerger he agreed to state in writing"the purpose for which you desired the information in order that he (Buerger) coulddetermine what the Company was obligated to do."The letter advised that sincethe purpose was not set forth, clarification was requested.On August 17, 1961, Mathias advised Respondent, by letter to R. S. Gorman, vicepresident of production and plant works manager, that the Union requested "a listof employees who have received and are receiving incentive earnings for the periodfrom June 12, 1960, to the present, and, in the future, if incentive earnings arereceived beyond this date, including full information as to the hours worked, incen-tive hours, and incentive percentage for hours worked in arriving at the total incen-tive earnings for each of said employees."Mathias stated that the Union "desiresthis information to properly and understandingly perform its duties in the generalcourse of bargaining, to properly evaluate the various rates of pay in the plant, andto police the administration of the current agreement."Mathias also advised "thatthe Union, in requesting the above information, does not agree that the Companyhad authority, under the agreement, to institute such an incentive plan or that itacquiesces in the continuance of such an incentive plan."2 Elmer E Myers, Respondent's counsel, testified that he did not know if this type ofinformation was furnished to the Union after January 1, 1960The unchallenged recita-tion in the letter of John F Mathias, of July 20, 1961, to Wald, is that the indicatedinformation was supplied until June 12, 1960. 1 find accordingly 142DECISIONS OF NATIONAL LABOR RELATIONS BOARDElmer E. Myers, Respondent's counsel, related that a copy of the August 17letter was sent to his office while he was on vacation ,and came to his attention whenhe returned "after August 29."Myers at the latter time ascertained thatBuergerwas on vacation and would not be back until September 5.Myers and Buerger, in-ferentially on September 5, attempted to reach Wald and learned that he was out ofthe country and would return September 19.On September 20, 1961, Myers, Buerger, and Wald met at Respondent's plant todiscuss the Union's request of August 17.During the course of this meeting a copyof the Union's charge in the instant case, filed September 19, 1961, was delivered tothe conferees.Myers acknowledged that the information requested was the sameas the in-formation previously furnished by Respondent to the Union relative to incentivepayments, that no hardship resulted from the Company furnishing this particularinformation, nor would compliance with the request constitute a hardship, neitheristhe information sought considered confidential by Respondent so far as theUnion is concerned.Myers acknowledged that Respondent had not compiled withthe request of the Union when he testified herein.Myers asserted that the engineering studies relative to the introductionof incen-tive planshad not been completed when he testified in December 1961.D. Respondent's defenses and concluding findingsThe Respondent admits, as alleged in the complaint, that at all timessince on orabout July 14, 1961, it has failed to furnish the Union, upon request, with informa-tionand data with respect to hourly employees' incentive plans, which were then,and continue to be, a part of the method by whichwages arecomputed.TheRespondent, however, asserts that its conduct did not constitute a refsual to bargainin violation of the Act, for reasons next considered.I have found that the Union requested "a list of employees who have received andare receiving incentive earnings for the period from June 12, 1960, to the present,and, in the future, if incentive earnings are received beyond this date, including fullinformation as to the hours worked, incentive hours, and incentive percentage forhours worked in arriving at the total incentive earnings for each of said employees."The Union stated its reason for desiring the information to be "to properly andunderstandingly perform its duties in the general course of bargaining, to properlyevaluate the various rates of pay in the plant, and to police the administration of thecurrent agreement."It is undisputed that no reference to the incentive plans, or payments pursuantthereto, is incorporated in the current collective-bargaining agreement between theUnion and Respondent.The Board and the courts have repeatedly held that the term "wages" mentionedin Section 9(a) of the Act, as to which an employer is required by Section 8(a) (5)to bargain with the exclusive representative of his employees, comprehends allemoluments of value which may accrue to employees by reason of their employmentrelationshipDickten and Masch Mfg. Company,129 NLRB 112, 125.There appears herein no dispute that the "incentive pay," relative to which theUnion requested information, is withinthemeaningof the terms "wages .. .and conditions of employment" of Section 8(d) of the Act.An employerisundera statutory duty to bargain collectively with representatives of its employees withrespect to incentive plans.East Texas Steel Castings Company, Inc.,99 NLRB 1339(enfd. 211 F. 2d 813 (C.A. 5)).An employer's refusal to furnish a union with wage information has been re-peatedly held, by the Board and courts, to be a violation of Section 8(a)(5) ofthe Act.3Respondent asserts that the request of the Union wasnot made forany purposerelated to collective bargaining.In essence,Respondentasserts that since the unionmembership voted to oppose working underincentive plans theUnion sought therequested information solely for the purposeof discouragingany of its memberswho mightbe earning incentivesfrom engagingin suchactivity.Respondent con-3 SeeAluminum Ore Company,39NLRB 1286,modified and enfd 131 F. 2d 485(CA. 7) ; JH. Allison &Company,70NLRB 377,enfd.165 F.2d 766(CA. 6), cert.denied, 335U.S 814;Yawman & Erbe Manufacturing Company,89 NLRB 881, enfd.187 F. 2d947 (CA.2) ;Whitin MachineWorks,108 NLRB1537, enfd.217 F. 2d 593(C A. 4), cert. denied,349 U S. 905;The Item Company,108 NLRB1634, enfd 220 F. 2d956 (C.A.5);Boston Herald-Traveler Corporation,110 NLRB 2097,enfd.223 F. 2d 58(C A.1) ; F.W. Woolworth Company,109 NLRB 196,197, enfd. 352 U S. 938. UNION ELECTRIC STEEL CORPORATION143cedes that the Union is entitled to the requested information if there were mixedmotives for the request, including the purpose stated in the Union's letter.TheUnion's right to wage information, during the term of a contract, to permit it toproperly police the administration of the agreement is established by numerousBoard and court decisions.InBoston Herald-Traveler Corporation, supra,the Board set forth the doctrineof presumptive relevance of wage data. It held:The Board's rule, affirmed by the courts, is that an employer is requiredto furnish the union representing its emplo3 ees with the name and earningsof each employee in the appropriate unit in order to make collective bargain-ing effective. In making its request for such information, the union need notshow the precise relevancy of the requested information to particular bargain-ing issues under consideration. "It is enough . . . that the information relateto the wages or fringe benefits of the employees. Such information is ob-viously related to the bargaining process, and the union is therefore entitledto ask and receive it."The Board's rule recognizes that "it is virtually im-possible to tell in advance whether the requested data will be relevant exceptin those infrequent instances in which the inquiry is patently outside the bar-gaining issues."The Board further noted, by way of explanation of the practical considerations sup-porting the doctrine, the following:Even if the Union had failed "initially to show the relevance of the infor-mation" this does not negate the possibility that full disclosure of payroll in-formation might reveal inequities and other factors in the wage structure uponwhich the statutory bargaining representative his a right and a duty to negotia-ate. . . . The Union cannot bargain with maximum effectiveness if it remainsignorant of the salaries of other employees possessing comparable skills andexperience.Moreover, knowledge of full payroll information would enablethe Union to decide whether to press a demand respecting changes in classi-fications or minimum wage scales.Even where individual wage rates do notbear directly on the contract issues, the information may well serve as a guideor suggest some field of compromise or other adjustment; for example, theUnion might decide to withdraw its request for an increase in the minimumwage scale and propose instead the raising of wages for the specific groupsof employees.The First Circuit in enforcing the Board Order inBoston Herald-Traveler, supra,at page 62, said:However, we think it would be unwise not to consider the statutory validityof the concept of the presumptive relevance of individualized wage data tocollective agreement negotiations.Perhaps it is true that the Board first spe-cifically enunciated this doctrine in theWhitinMachineWorkscase,supra,yet it seems to have been adopted as an implied premise in the earlier Boarddecisions and court decisions enforcing Board orders.Although the employersalmost uniformly have contested the relevance of the requested data, the Boardand the courts have found relevance in generalized avowals by the chargingunion that the information was necessary for the purpose of policing existingcontractual provisions which made merit increases a matter for bargaining be-tween the employer and individual employees or for the purpose of negotiat-ingwith respect to minimum wage rates or merit increase mechanisms. Ithas apparently been considered enough to determine that the union might havefound it necessary or desirable to make demands for changes in existing sys-tems, should evidence of inequities have been developed upon review of thedata which management refused to furnish.InTaylor Forge & Pipe Works,234 F. 2d 227 (C.A. 7) (enfg. 113 NLRB 693).The court observedinter alia:We agree with the Trial Examiner's statement that "Only full disclosureof [petitioner's]wage structure based on the point values assigned to eachfactor for all jobs would enable the Union to know whether to press or modifya particular wage demand, whether inequities exist which merit discussion orcorrection, and whether other elements are present in the wage structure which,though impossible to visualize beforehand, appear to merit discussion once thethe full picture is available " 144DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe court further observed:It perhaps is true, as asserted by petitioner, that the particular informationsought by the Union in the instant case has not been involved in any of thecourt decisions.It is equally true, however, that the courts have announcedand applied the general principle that an employer is obligated to furnishthe union with data and information relevant to issues about which the partiesare obligated to bargain.Typical of such cases is the decision of this courtin theAluminum Ore Co.case, 131 F. 2d 485, 487, wherein we stated: "This[referring to the Act] contemplates exchange of information, ideas and theoriesin open discussion and an honest attempt to arrive at an agreement. . . . Indetermining what employees should receive increases and in what amounts,it could have been only helpful to have before the bargainers the wage historyof the various employees, including full information as to the work done byrespective employees and as to their respective wages in the past, their re-spective increases from time to time and all other facts bearing upon whatconstituted fair wages and fair increases."Respondent would seek to avoid its obligation to furnish the requested essen-tialand requisite information on a "good faith" test of the Union's motives.I find no merit in this contention. "In these cases it is sufficient that the informa-tion sought by the Union is related to the issues involved in collective bargaining,and that no specific need as to a particular issue must be shown."WhitenMachineWorks, supra.In theInternational Powdercase 4 the Board held: "If the informa-tion sought directly relates to setting up of wage rates, the Union is not obligedto show specific need for such data, nor can any inference of harassment bedrawn from the failure to show such need."The Board's rule, applicable to negotiations during the contract term with re-spect to a subject which has been discussed in precontract negotiations but whichhas not been specifically covered in the resulting contract, is that the employerviolates Section 8(a)(5) if, during the contract term, he refuses to bargain ortake unilateral action with respect to the particular subject, unless it can be saidfrom an evaluation of the prior negotiations that the matter was "fully discussed"or "consciously explored" and that the Union "consciously yielded" or clearlyand unmistakably waived its interest in the matter.Proctor Manufacturing Corpora-tion,131NLRB 1166, 1169.Respondent contends that the Union waived its right to bargain on the incentiveplans and that Respondent is not required to furnish information on a subject onwhich it is not required to bargain.Respondent contends that the oral agreementofDecember 30, 1960, and the notice posted by the Union on January 9, 1961,constitute such a waiver. In addition, Respondent cites the waiver clause in sec-tion 21 of the current agreement which provides in part: "The Union hereby ex-pressly waives and releases until July 31, 1962, any right it might have either toopen this Agreement or to bargain on any subject."General Counsel urges thateven if the Union waived its right to bargain with regard to the introduction of theincentive plans this did not constitute a waiver by the Union of its right to therequested incentive wage data. I concur with the latter view.However, it is unnecessary to reach the question of waiver of the right to bargainon the incentive plans.Rather the question here is whether there was a waiverof the Union's right to insist upon a disclosure of information for the purpose ofpolicing the administration of the contract. InN.L.R.B. v. Item Company,220 F.2d 956, 959 (C.A. 5), enfg. 108 NLRB 1634, cert. denied 350 U.S. 36, the Courtheld:We agree with the Fourth Circuit in theWhitincase,supra,that wage dataappropriate for disclosure to a statutory bargaining representative in such in-stances "should not necessarily be limited to that which would be pertinent toa particular existing controversy," 217 F. 2d 594, but includes all information,such as that here sought, which appears reasonably necessary for "the `policingof the administration of any contract.' "Respondent next insists that the Union has heretofore waived its right tobargain or insist upon disclosure of information as to the only possible relevantissue of merit increases, through having committed, contractually and other-wise, the prerogative of granting such merit increases solely to respondent'smanagerial discretion.We think sound reasons exist for rejecting this conten-tion.First, there exists no substantial evidence of the requisite "clear and un-mistakable" waiver of the statutory right to such information by the bargaining4 International Powder Metallurgy Company, Inc.,134 NLRB 1605. UNION ELECTRIC STEEL CORPORATION145agent here, it appearing without substantial dispute that in the bargaining con-ferences which led to the signing of the new contract the Union clearly evidencedits intention not to abandon or waive its right to the information sought, but toseek redress from the Board for respondent's refusal to divulge it. Second, as-sumingarguendothat the new contract authorized respondent to bypass theUnion in granting individual employee merit increases, such a construction ofits terms would notipso factoestablish a waiver of the Union's right to obtaininformation as to the merit increases thus unilaterally granted.The right togrant merit increases without the consent of a statutory bargaining agent obvi-ously should not imply the right to withhold information thereon, since such arule might foster discrimination against union adherents in the granting of meritincreases, and thereby promote that industrial strife and unrest which the Actseeks to avoid.There is not a scintilla of evidence in this record that the Union waived its rightto the requested information. I find accordingly. I find unnecessary a determina-tion of whether the purported oral agreement of December 30 and the Union's noticeof January 9 constitute a "clear and unmistakable" waiver by the Union of its rightto bargain on the matter of incentive payments.The same observation has equalapplication with respect to the provisions of section 21 of the current agreement.Respondent asserts that it did not refuse to furnish the information and data re-quested, but that the Union took precipitate action in filing the charge herein.5Theinitial request was made on July 14, 1961, admittedly the failure to supply the re-quested information continued at the time of the hearing in December 1961.TheBoard has found a 3-month delay in honoring a union's request for wage data un-reasonable.Peyton Packing Company, Inc.,129 NLRB 1358, 1362.Upon the basis of the entire record, I find that by failing, upon request, to supplythe Union with the requested information relative to "incentive earnings," includinga list of employees in said unit, who have received and are receiving incentive earn-ings for the period from June 12, 1960, to the present, and, in the future, if in-centive earnings were received beyond the date of the request, including full infor-mation as to the hours worked, incentive hours, and incentive percentage for hoursworked in arriving at the total incentive earnings for each of said employees, the Re-spondent refused and continues to refuse to bargain with the Union and that saidconduct is an unfair labor practice within the meaning of Section 8 (a) (5) and (1)of the Act.IV.THE EFFECT OF THE UNFAIRLABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section III, above, occurring in con-nection with the operations of the Respondent described in section I, above, have aclose, intimate, and substantial relation to trade, traffic, and commerce among theseveral States and tend to lead to labor disputes burdening and obstructing commerceand the free flow thereof.V. THE REMEDYHaving found that the Respondent refused to bargain with the Union in violationof Section 8 (a) (5) and (1) of the Act by failing and refusing, on request, to furnishthe Union with the incentive earnings of each of the employees in said unit, includ-ing full information as to hours worked, incentive hours, and incentive percentagefor hours worked, I shall recommend that the Respondent be ordered to cease anddesist from engaging in such conduct and, upon request, to supply such data to theUnion.Because of the limited scope of the Respondent's refusal to bargain, the absenceof any claim that Respondent's failure was in bad faith, and because of the absenceof any indication that danger of the commission of other unfair labor practices is tobe anticipated from the Respondent's conduct in the past, I shall recommend that theRespondent not be ordered to cease and desist from the commission of any otherunfair labor practices.Upon the basis of the foregoing findings of fact, and upon the entire record in thecase, I make the following:In this connection Respondent asserts, in Its answer, that the Union undertook tofurnish the Respondent with legal authority to support its request and failed to do so.This asserted defense is predicated upon an assertion by union counsel, on September 25,1961, after the charge was filed, that he had legal authority to support the Union's re-quest and would supply it to Respondent's counselI find this alleged defense withoutmerit. 146DECISIONS OF NATIONAL LABOR RELATIONS BOARDCONCLUSIONS OF LAW1.All production and maintenance employees employed at the employer's Car-negie, Pennsylvania, plant, excluding salaried employees, foremen, supervisors (in-cluding assistant foremen) in charge of any class of labor, watchmen, guards andclerical employees, constitute a unit appropriate for the purposes of collective bar-gaining within the meaning of Section 9(b) of the Act.2.United Steelworkers of America, AFL-CIO, and its Local 1552, has been, atallmaterial times herein, the exclusive representative of all the employees in theaforesaid appropriate unit for the purpose of collective bargaining within the mean-ing of Section 9 (a) of the Act.3.By refusing, upon request, to supply the Union with a list of employees, insaid unit, who have received and are receiving incentive earnings for the period fromJune 12, 1960, to the present, and, in the future, if incentiveearningswere receivedbeyond the date of the request, including full information as to the hours worked,incentive hours, and incentive percentage for hours worked in arriving at the totalincentive earnings for each of said employees, the Respondent has engaged in andis engaging in unfair labor practices within the meaning of Section 8(a) (5) and (1)of the Act.4.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and (7) of the Act.RECOMMENDATIONSUpon the basis of the foregoing findings of fact and conclusions of law, and uponthe entire record in the case, I recommend that the Respondent, Union Electric SteelCorporation, Pittsburgh, Pennsylvania, its officers, agents, successors, and assigns,shall:1.Cease and desist from refusing to bargain collectively with United SteelworkersoofAmerica, AFL-CIO, and its Local 1552 as the exclusive representative of theemployees in the appropriate unit described below, by refusing and failing to furnishto said labor organization, upon request, a list of employees in said unit, who havereceived and are receiving incentive earnings for the period from June 12, 1960,to the present, and, in the future, if incentive earnings are received beyond this date,including full information as to the hours worked, incentive hours, and incentivepercentage for hours worked in arriving at the total incentive earnings for eachof the said employees.The said unit is defined as follows:All production and maintenance employees employed at the employer's Carnegie,Pennsylvania, plant, excluding salaried employees, foremen, supervisors (includingassistant foremen) in charge of any class of labor, watchmen, guards, and clericalemployees.2.Take the following affirmative action which I find will effectuate the policies ofthe Act:(a)Upon request, furnish to United Steelworkers of America, AFL-CIO, anditsLocal 1552 a list of the employees in the appropriate unit who have receivedand are receiving incentive earnings for the period from June 12, 1960, to the present,and. in the future, if incentive earnings are received beyond this date, including fullinformation as to the hours worked, incentive hours, and incentive percentage forhours worked in arriving at the total incentive earnings for each of said employees(b) Post at its plant in Carnegie, Pennsylvania, copies of the notice attachedhereto marked "Appendix." 6 Copies of said notice, to be furnished by the RegionalDirector for the Sixth Region, shall, after being duly signed by the Respondent, beposted by it immediately upon receipt thereof and maintained for 60 consecutive daysthereafter in conspicuous places, including all places where notices to employeesare customarily posted.Reasonable steps shall be taken by Respondent to insurethat such notices are not altered, defaced, or covered by any other material(c)Notify the Regional Director for the Sixth Region, in writing, within 20days from the date of the receipt of this report, what steps the Respondent has takento comply with the foregoing recommendations.It is further recommended that, unless within 20 days from the date of the receiptof this Intermediate Report the Respondent shall notify the aforesaid Regional6In the event that these Recommendations be adopted by the Board, the words "A De-cision and Order" shall be substituted for the words "The Recommendations of a TrialExaminer" in the notice. In the further event that the Board's Order be enforced by adecree of a United States Court of Appeals, the words "Pursuant to a Decree of theUnited States Court of Appeals, Enforcing an Order" shall be substituted for the words"Pursuant to a Decision and Order" BYRDS MANUFACTURING CORP.147Director in writing that it will comply with the foregoing recommendations,7 theNational Labor Relations Board shall issue an order requiring the Respondent totake the aforesaid action.7 In the event that theseRecommendationsbe adopted by the Board,this provisionshall be modifiedto read: "Notifysaid RegionalDirector, in writing, within 10 daysfrom the date of this Order, what steps the Respondent has taken to comply herewith."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the recommendations of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the Labor ManagementRelations Act, we hereby notify our employees .that:WE WILL NOT refuse to bargain collectively with the United Steelworkers ofAmerica,AFL-CIO,and its Local1552as the exclusive representative of allour employees in the appropriate unit described below, by refusing or failingto furnish to said Union,upon request, a list of employees in said unit who havereceived and are receiving incentive earnings for the period from June 12, 1960,to the present,and in the future, if incentive earnings are received beyond thisdate, including full information as to the hours worked,incentive hours, andincentive percentage for hours worked in arriving at the total incentive earningsfor each of said employees.The bargaining unit referred to herein is described as follows:All production and maintenance employees employed at the employer'sCarnegie,Pennsylvania,plant, excluding salaried employees,foremen, su-pervisors(including assistant foremen)in charge of any class of labor,watchmen,guards, and clerical employees.UNION ELECTRIC STEEL CORPORATION,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not bealtered, defaced, or covered by any other material.Employees may communicate directly with the Board's Regional Office, 2107Clark Building, 701-17 Liberty Avenue, Pittsburgh 22, Pennsylvania, TelephoneNo. Grant 1-2977, if they have any question concerning this notice or compliancewith its provisions.Byrds ManufacturingCorp.andInternational Ladies GarmentWorkers Union,AFL-CIO.Cases Nos. 26-CA-1160 and 26-CA-1220.December 18, 1962DECISION AND ORDEROn July 11, 1962, Trial Examiner Harold X. Summers issued hisIntermediate Report in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the attached IntermediateReport. The Trial Examiner also found that the Respondent had notengaged in certain other unfair labor practices.Thereafter, the Re-spondent, the Charging Party, and the General Counsel filed excep-tions to the Intermediate Report and supporting briefs.140 NLRB No. 14.681-492-63-vol. 140-11